DETAILED CORRESPONDENCE
This detailed action is in response to the restriction response filed on 4/5/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 6/30/2022 is acknowledged.

Claim Status
Claims 1-10 stand restricted. Claims 2-8, and 10 are elected. Claims 1 and 9 are withdrawn. Claims 1-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 line 1 recites “a method for preparing drinking strontium-rich mineral water” in the preamble. The method steps provided does not indicate how strontium-rich mineral water is created. Currently there are a list of purification steps recited (aeration, sand filtration, ion exchange, activated carbon adsorption, membrane filtration, and sterilizing and disinfecting), however, none of the steps indicate where or how strontium is found within the water.
The following claims have an insufficient antecedent basis for this limitation in the claim.
Claim 2 line 3 “the salt-making distilled water”
Claim 3: “said operating conditions” “the air ventilation” “the retention time
Claim 4: “said conditions” “the temperature” “the retention time”
Claim 5: “the treatment conditions” “the temperature” “the retention time”
Claim 6: “the conditions” “the temperature” “the retention time”
Claim 7: “the conditions” “the temperature” “the operation pressure” “the concentration ratio”
Claim 8: “the conditions” “the temperature” “the ozone dosage” “the retention time” 
Claim 3 recites “0.1-10vvm”. It is unclear what vvm is defined as, or what its acronym means. The original disclosure is referenced, however, does not provide further clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bing (CN104843898A; High-strontium natural mineral water purifying system. Machine translation has been provided and claim mapped to.) in view of Yue (CN101632482A; Preparation method of high-altitude glacier mineral water; Machine translation has been provided and claim mapped to.), and further in view of Reinhard (US2005/0040115).
Applicant’s claims are directed toward a method.
Regarding claims 2-8, and 10; Bing discloses a method for preparing drinking strontium-rich mineral water (Bing Pg 1 summary of invention Pr 1; mineral water purification system capable of retaining strontium elements) comprising following steps:
(2) performing sand filtration treatment on said pretreated distilled water to obtain first treated water (Bing Fig. 1; Pg 3 Pr 3; quarts sand filter 11 receives water from source water tank 1);
(4) performing activated carbon adsorption treatment on said second treated water to obtain third treated water (Bing Fig. 1; Pg 2 Detailed ways Pr 3-5, 7; activated carbon filter 12);
(5) performing membrane filtration treatment on said third treated water to obtain fourth treated water (Bing Fig. 1; Pg 3 Pr 4; nanofiltration device 14);
(6) sterilizing and disinfecting the fourth treated water to obtain the drinking strontium-inch mineral water (Bing Fig. 1; Pg 3 Pr 4; ultraviolet sterilizer 7, alternatively, through ozone mixing apparatus 13).
Bing does not disclose (1) carrying out aeration pretreatment on the salt-making distilled water to obtain pretreated distilled water; and (3) conducting ion exchange treatment on said first treated water to obtain second treated water.
Yue relates to the prior art by disclosing a treatment of mineral water (Yue  Pg. 1; Summary of the invention), and further discloses aerating the source water in a more closed source water aeration tank to ensure the purity of the finished mineral water (Yue Pg 2 Pr 2). Following aeration, the water if filtered through a sand filter to remove coarse impurities such as fine sand and suspended matter in the water (Yue Pg 2 Pr 6, 11).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Bing’s water filtration system that has a sand filtration step, with Yue’s water aeration prior to the sand filtration in order to ensure the purity of the finished mineral water (Yue Pg 3 Example 1; Pg 2 Pr 2).
The combination of Bing and Yue further does not disclose (3) conducting ion exchange treatment on said first treated water to obtain second treated water.
However, the combination does utilize a water that contains minerals. The minerals are able to cause water hardness upon water processing equipment.
Reinhard relates to the prior art by disclosing electrodeionization systems used in water purification (Reinhard Pr. 3; abstract), and further discloses an auxiliary filtering system 290 that may be a cation exchange system to remove cations like dissolved metals, hardness (Reinhard Fig. 4; Pr. 34; auxiliary filtering system 290). The auxiliary filtering system processes the water before supplying the process water to feed pump 210, which then pumps the mixture through to an activated carbon filter 220 to remove organic additives (Reinhard Fig. 4; Pr. 27; pump 210 routes the fluid to filter 220, which is an activated carbon and particle filter to remove organic additives such as brighteners, wetting agents, catalysts, and stabilizers).
It would have It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Bing and Yue’s filtration method with Reinhard’s usage of an ion exchange system in the form of a cation exchange system, in order to remove cations like dissolved metals and hardness (alkaline earth elements such as calcium and magnesium). Removal of the dissolved metals and hardness of the water will provide an increase in processing equipment life as well as provide a treated water that may be filtered through the activated carbon and particle filter Reinhard Fig. 4; Pr. 27; pump 210 routes the fluid to filter 220, which is an activated carbon and particle filter to remove organic additives such as brighteners, wetting agents, catalysts, and stabilizers).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The method of claim 2 wherein said operating conditions of the aeration pretreatment comprise: the air ventilation amount is 0.1-10 vvm (Yue Pg 2; Pr. 3-9; the volume of air that may be introduced is 100 to 360 m3, the volume of the medium may be estimated via the volume of the cylinder (i.e. the height is less than or equal to 10 meters, and has a diameter-to-height ratio of 1:(0.6-1.4), and an aeration time of 120-240 minutes. Thus, the vvm ratio may be a 1:1:1, where the volume of air/volume of medium/aeration time may be the same), the temperature is 20-60° C (Bing Pg3 Pr 3; temperature of the fluid being worked upon may be in the range of 25oC), and the retention time is 1-60 minutes (Yue Pg 2; Pr. 3-9; the sediment is left to stand for 1 to 12 hours).
Claim 4: The combination of Bing, Yue, and Reinhard discloses the method of claim 2, however, does not disclose wherein said conditions of the sand filtration process include: the temperature is 20-60° C, and the retention time is 1-30 minutes.
The combination indicates that the temperature of the fluid passing through the nanofiltration membrane is at a suitable temperature range, for example 25oC (Bing Pg 3 Pr 3). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the fluid passing through the sand filtration apparatus may have a variable retention time in order to provide a desired water purification quality.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Bing, Yue, and Reinhard’s filtration system that utilizes a sand filtration apparatus to optimize and have a temperature that is 20-60° C with a retention time of 1-30 minutes, in order to have a desired water purification quality to be worked upon. 
Claim 5: The combination of Bing, Yue, and Reinhard discloses the method of claim 2, wherein said ion exchange treatment is cation exchange (Reinhard Pr. 3; abstract; auxiliary filtering system 290 that may be a cation exchange system). However, the combination does not disclose and the treatment conditions include: the temperature is 20-50° C, and the retention time is 1-60 minutes.
The combination indicates that the temperature of the fluid passing through the nanofiltration membrane is at a suitable temperature range, for example 25oC (Bing Pg 3 Pr 3). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the fluid passing through the ion exchange filtration apparatus may have a variable retention time in order to provide a desired water purification quality.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Bing, Yue, and Reinhard’s filtration system that utilizes an ion exchange apparatus to optimize and have a temperature that is 20-50° C with a retention time of 1-60 minutes, in order to have a desired water purification quality to be worked upon. 
Claim 6: The combination of Bing, Yue, and Reinhard discloses the method of claim 2, however, does not disclose wherein the conditions of said activated carbon adsorption treatment include: the temperature is 20-40° C, and the retention time is 10-60 minutes.
The combination indicates that the temperature of the fluid passing through the nanofiltration membrane is at a suitable temperature range, for example 25oC (Bing Pg 3 Pr 3). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the fluid passing through the activated carbon filtration apparatus may have a variable retention time in order to provide a desired water purification quality.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Bing, Yue, and Reinhard’s filtration system that utilizes an activated carbon apparatus to optimize and have a temperature that is 20-40° C with a retention time of 10-60 minutes, in order to have a desired water purification quality to be worked upon. 
Claim 7: The combination of Bing, Yue, and Reinhard discloses the method of claim 2, however, does not disclose wherein the conditions of the membrane filtration process include: the temperature is 20-40° C, the operation pressure is 0.15-5 MPa, and the concentration ratio is 10:(9-2).
The combination indicates that the temperature of the fluid passing through the nanofiltration membrane is at a suitable temperature range, for example 25oC (Bing Pg 3 Pr 3). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the fluid passing through the membrane filtration apparatus may have a variable operating pressure in order to provide a desired water purification quality.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Bing, Yue, and Reinhard’s filtration system that utilizes a membrane filtration apparatus to optimize and have a temperature that is 20-40°C,  operating pressure within 0.15-5 MPa, and a concentration ratio of 10:(9-2), in order to have a desired water purification quality to be worked upon. 
Claim 8: The combination of Bing, Yue, and Reinhard discloses the method of claim 2, however, does not disclose wherein the conditions of said sterilization and disinfection process include: the temperature is 20-40oC, the ozone dosage is 1-10 tg/L water, and the retention time is 1-30 minutes.
The combination indicates that the temperature of the fluid passing through the nanofiltration membrane is at a suitable temperature range, for example 25oC (Bing Pg 3 Pr 3), as well as utilizes an ozone mixing apparatus (Bing Fig. 1; Pg 3 Pr 4; ultraviolet sterilizer 7, alternatively, through ozone mixing apparatus 13) . Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the fluid passing through the sterilization and disinfecting apparatus may have a variable retention time in order to provide a desired water purification quality.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Bing, Yue, and Reinhard’s filtration system that utilizes an activated carbon apparatus to optimize and have a temperature that is 20-40° C, with a retention time of 1-30 minutes, and an ozone dosage of 1-10 tg/L, in order to have a desired water purification quality to be worked upon. 
Claim 10: The drinking strontium-rich mineral water wherein said drinking strontium-rich mineral, water is prepared by the method of claim 2 (See combination supra, where Bing is providing a water that retains the strontium element in the existing mineral water. Bing Pg 1 Background; natural healthy mineral water is the preferred drink.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drinking Water Treatment – Aeration (NPL) – description on benefits of aeration
Xie (CN100496447) – method for manufacturing cold mineral spring spraying agent
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779      

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779